Exhibit 99.1 Date: March 13, 2015 To: All Canadian Securities Regulatory Authorities Subject: Caledonia Mining Corporation Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : April 09, 2015 Record Date for Voting (if applicable) : April 09, 2015 Beneficial Ownership Determination Date : April 09, 2015 Meeting Date : May 14, 2015 Meeting Location (if available) : Toronto, ON Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 12932K202 CA12932K2020 Sincerely, Computershare Agent for Caledonia Mining Corporation
